COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In Re: Texas State Silica Products Liability Litigation

Appellate case number:    01-15-00251-CV

Trial court case number: 2004-70000

Trial court:              333rd District Court of Harris County

        The Court REQUESTS a response from appellees to appellant’s Motion to Extend Time
to File Notice of Appeal. The response, if any, is due within fifteen (15) days of the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: March 31, 2015